      Case 2:12-cv-00601-ROS Document 3746 Filed 09/14/20 Page 1 of 3



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1696
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9                             UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA

11   Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-ROS
     and all others similarly situated; and Arizona
12   Center for Disability Law,
                                             Plaintiffs,         NOTICE OF PARTY
13                  v.                                            SUBSTITUTION

14   Charles Ryan, Director, Arizona Department
     of Corrections; and Richard Pratt, Interim
15   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
16   official capacities,
                                         Defendants.
17
            Counsel for Defendants give notice that Richard Pratt retired from the Arizona
18
     Department of Corrections (“ADC”) on March 26, 2020. On April 20, 2020, Larry Gann
19
     was appointed to be the Assistant Director of the Medical Services Contract Monitoring
20
     Bureau, effectively filling the role attributed to Pratt in the Complaint. Counsel gives
21
     further notice that, in January 2020, ADC changed its moniker to the Arizona Department
22
     of Corrections, Rehabilitation and Reentry. Accordingly, pursuant to Civil Rule 25(d), the
23
     caption in this matter should be amended to state: “David Shinn, Arizona Department of
24
     Corrections, Rehabilitation and Reentry; and Larry Gann, Assistant Director of the
25
     Medical Services Contract Monitoring Bureau, in their official capacities.”
26
27
28
     Case 2:12-cv-00601-ROS Document 3746 Filed 09/14/20 Page 2 of 3



 1       DATED this 14th day of September 2020.
 2                                       STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                       By /s/Timothy J. Bojanowski
 5                                          Daniel P. Struck
                                            Rachel Love
 6                                          Timothy J. Bojanowski
                                            Nicholas D. Acedo
 7                                          3100 West Ray Road, Suite 300
                                            Chandler, Arizona 85226
 8
                                               Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
      Case 2:12-cv-00601-ROS Document 3746 Filed 09/14/20 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on September 14, 2020, I electronically transmitted the
     attached document to the Clerk's Office using the CM/ECF System for filing and
 3   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy          ahardy@prisonlaw.com
 5   Amelia M. Gerlicher   agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                           kleach@perkinscoie.com
 6
     Asim Dietrich         adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                         phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick    ckendrick@prisonlaw.com; edegraff@prisonlaw.com
 9   Daniel Clayton Barr   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                           sneilson@perkinscoie.com
10
     David Cyrus Fathi     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter        dspecter@prisonlaw.com
12
     John Howard Gray      jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico    jrico@azdisabilitylaw.org
14
     Maya Abela            mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney      rdalyrooney@azdisabilitylaw.org
16
     Sara Norman           snorman@prisonlaw.com
17
     Rita K. Lomio         rlomio@prisonlaw.com
18
     Eunice Cho            ECho@aclu.org
19
     Jared G. Keenan       jkeenan@acluaz.org
20
     Casey Arellano        carellano@acluaz.org
21
     Maria V. Morris       mmorris@aclu.org
22
           I hereby certify that on this same date, I served the attached document by U.S.
23   Mail, postage prepaid, on the following, who is not a registered participant of the
     CM/ECF System:
24
           N/A
25
                                           /s/Timothy J. Bojanowski
26
27
28

                                                3
